Opinion issued September 15, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00838-CV
                             ———————————
    IN RE CHARLES STORER, AGENT UNDER A POWER OF ATTORNEY
              FOR KENNETH COOPER MCAFEE, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relator, Charles Storer, agent under a power of attorney for Kenneth Cooper

McAfee, has filed a motion to dismiss his petition for writ of mandamus. 1 On

August 24, 2016, relator filed a motion to dismiss this proceeding because the

parties have resolved this matter.      Although the motion does not include a
1
       The underlying case is In re Janet F. McAfee, Deceased; Rosemary Folyn and
       Jake Folyn v. The GMS Group, LLC and Woodforest National Bank, cause
       number 396,935-401, pending in the Probate Court No. 1 of Harris County, Texas,
       the Honorable Loyd Wright presiding.
certificate of conference, more than ten days have passed and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss relator’s petition for writ of
mandamus. Cf. TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions
as moot.


                                 PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




                                         2